Citation Nr: 1738942	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of an injury to the thoracic spine with degenerative joint disease prior to November 18, 2016, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy, as secondary to the service-connected disability of residuals of injury to the thoracic spine with degenerative joint disease.  

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy, as secondary to the service-connected disability of residuals of injury to the thoracic spine with degenerative joint disease.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for post-traumatic stress disorder (PTSD).
7.  Entitlement to service connection for tinnitus.

8.  Whether new and material evidence has been received to reopen a service-connection for a personality disorder with atypical depression.

9.  Entitlement to service connection for a brain tumor.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated March 2012 and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a February 2016 decision, the Board remanded a service-connection claim for erectile dysfunction so that the agency of original jurisdiction (AOJ) could issue a Statement of the Case (SOC).  The issue was granted in a November 2016 rating decision, and is no longer in appellate status.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Manlincon concerns - brain tumor

In its February 2016 decision, the Board remanded the Veteran's service-connection claim for a brain tumor so that the AOJ could issue a SOC.  To date, the AOJ has not provided the Veteran with a SOC addressing this issue.  As such, the issue is remanded a second time so that the AOJ can provide the Veteran with a SOC, and so that the Veteran may have the opportunity to perfect an appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Videoconference Hearing - all other issues

In December 2015, the Veteran testified before a Veterans Law Judge who no longer works at the Board.  The issues discussed at the hearing, in pertinent part, included the Veteran's increased rating claim for his thoracic spine with degenerative joint disease.  The Veteran testified that his service-connected thoracic spine disability prevented him from maintaining full-time employment.  Thus, the issue of entitlement to a TDIU was added to the Veteran's appeal.  

In a February 2016 decision, the Board remanded the Veteran's thoracic spine claim, and his claim for TDIU for additional evidentiary development.  Such has been achieved, and the appeals have been returned to the Board for further appellate review.  

Also in its February 2016 decision, the Board remanded several compensation claims so that the AOJ could issue a Statement of the Case (SOC), per the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  Upon receipt of November and December 2016 SOCs, the Veteran perfected appeals as to the following issues: entitlement to service connection for hearing loss, tinnitus, PTSD and a personality disorder with atypical depression; and entitlement to higher initial disability ratings for right and left lower extremity radiculopathy.  The Veteran requested a videoconference hearing with the Board for each of these six issues; a hearing has not yet been scheduled.

The Board notes that although the AOJ adjudicated an issue addressing the propriety of the initial noncompensable evaluation for nephrolithiasis (kidney stones), ureterolithiasis and ureter stricture, effective April 24, 2013, in the December 2016 SOC, the Veteran excluded the issue from the list of those he wished to perfect on his January 2017 VA Form 9.

The Board finds that the two issues for which the Veteran already appeared a Board hearing-entitlement to a higher rating for his thoracic spine disability, and entitlement to TDIU-are intertwined with those awaiting to be discussed at a future Board hearing, to specifically include increased rating claims for radiculopathy of both lower extremities.  The Board also notes that the Veteran must be afforded an opportunity to provide testimony pertaining to his thoracic spine and TDIU claims with another VLJ, given that the VLJ who held his December 2015 hearing is no longer with the Board.  In light of these factors, the Board will remand these issues, so that the Veteran may be scheduled for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC addressing the Veteran's service- 
connection claim for a brain tumor.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if an adequate and timely substantive appeal is filed.

2. Schedule a Board videoconference hearing at the RO 
before a Veterans Law Judge. The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




